DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 80-87 and 89-98 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 has been entered.
 
Status of Claims
	Claims 1-79, and 88 are cancelled.  Claims 80-86 are withdrawn.  Claims 87 and 97 are amended.

Response to Amendment
	The amendments filed on 4 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 97 under 35 USC 112 as being in improper dependent form for failing to further limit the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 87, and 89-97 under 35 USC 102(a)(1) as being anticipated by Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 87 and 88-98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (J. Nucl. Med.; published 2017) for the reasons cited in the Office action filed on 4 Feb. 2022.
Applicants Arguments
	Applicants assert that Luo is not an enabling disclosure of the structure of the compound coded as TZ59104.  The is not public documentary evidence of the structure of TZ59104 before the filing of the priority application of the instant application.  The structural and common name information is not inherent to the experimental code name since the code name can be anything the inventor decides and can change at any time.

Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. Luo is Applicants own work and Luo is abstract for a presentation.  Applicant response does not provide any rebuttal evidence about the structural information given at the meeting.  The abstract itself describes TZ59104 as a new S1PR23 ligand that exhibits high potency and selectivity for S1PR2.  The radiosynthesis of the [11C]TZ59104 was accomplished by O-methylation of the phenol precursor with [11C]MeI.  Applicants own specification correlates the code name TZ59104 in Luo (Applicants own work) to the elected species.  Additionally, the Luo abstract describes a multidisciplinary effort which involved radiosynthesis and distribution studies.  Applicants should provide evidence that the Luo abstract and meeting presentation did not make [11C]TZ59104 otherwise available to the public before the effective filing date to of the claimed invention.  The availability of the subject matter to the public may arise in situations such as a poster display and other information disseminated at a scientific meeting.  See MPEP 2152.02(e).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

New Grounds of Rejection
Claim Objections
Claim 87 is objected to because of the following informalities: “or substituted phenyl” should be “and substituted phenyl”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 90-95, and 97 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 97 is dependent to claim 87, and claim 97 includes compounds such as 
    PNG
    media_image1.png
    125
    160
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    156
    137
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    152
    139
    media_image3.png
    Greyscale
.  However, claim 87 has been amended so that at least one of R1 and R2 is selected from the group consisting of 
    PNG
    media_image4.png
    52
    197
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    55
    177
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    57
    137
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    66
    205
    media_image7.png
    Greyscale
 , 
    PNG
    media_image8.png
    64
    184
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    53
    186
    media_image9.png
    Greyscale
 or substituted phenyl.  Similarly claims 92-95 are dependent to claim 87 and require that at least one of R1 and R2 is H, methyl, etc; however, these claims are broader than claim 87 as amended for the same reason as discussed above. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 87, 89-92, and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008).

	Regarding claims 87, 89-92, and 96, Taylor et al. disclose ex 1-22 
    PNG
    media_image10.png
    323
    406
    media_image10.png
    Greyscale
 (see pg. 45).  This reads on a compound of instant formula (III) 
    PNG
    media_image11.png
    295
    239
    media_image11.png
    Greyscale
 wherein n=1, Y=-C(CO)-, R1=substituted phenyl, R2=H, X=-C(O)N(H)-, R3=R5=OMe, R4=H, and R6=Cl (halo).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 87, and 89-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (WO 2008/107436 A1; published 12 Sep. 2008).

	Taylor et al. teach bicyclic organic compounds suitable for the treatment of inflammatory or allergic conditions (see title).  Taylor et al. teach the treatment of disease mediated by the S1P2 and S1P3 receptor (see abstract).  Taylor et al. teach compound of formula 
    PNG
    media_image12.png
    268
    312
    media_image12.png
    Greyscale
 (see pgs. 8-16) and formula 8 (see pg. 22).  Taylor et al. disclose ex 1-22 
    PNG
    media_image10.png
    323
    406
    media_image10.png
    Greyscale
.  Taylor et al. disclose example 1-25 (see pg. 46).
	Taylor et al. do not disclose a compound of formula 
    PNG
    media_image13.png
    139
    191
    media_image13.png
    Greyscale
 or 
    PNG
    media_image14.png
    125
    165
    media_image14.png
    Greyscale
.
	However, Taylor et al. disclose compounds of formula 1-13 and 1-28.  Taylor et al. teach that R3d is suitably a C6 aromatic such as phenyl (see pg. 14).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Taylor et al. (ex 1-22) by substituting the -CH2-Ph-OMe with -Ph-OMe as taught by Taylor et al. because it would have been expected to provide equivalent compounds suitable the treatment of disease mediated by the S1P2 and S1P3 receptors.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Taylor et al. (ex 1-25) by incorporating a repeating -EtO- unit at the amide-Et-OH because it would have been expected to provide an equivalent compound suitable for the treatment of disease mediated by the S1P2 or S1P3 receptors.  Compounds containing differing by successive addition of the same chemical group are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618